 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    NATHAN J. HUELLE,
                                                   NO: 2:18-CV-0084-TOR
 8                              Plaintiff,
                                                   ORDER GRANTING DEFENDANT
 9          v.                                     MARIO SAUCEDA’S MOTION TO
                                                   DISMISS
10    MARIO SAUCEDA, and
      BERRI GORSUCH,
11
                                Defendants.
12

13         BEFORE THE COURT is Defendant Mario Sauceda’s Motion to Dismiss

14   for Failure to Serve (ECF No. 13). The Motion was submitted for consideration

15   without oral argument. Plaintiff Nathan J. Huelle has not filed a response to the

16   Motion. The Court has reviewed the briefing, the record, and files herein, and is

17   fully informed.

18         Defendant Mario Sauceda requests the Court dismiss Plaintiff’s Complaint

19   against him because Plaintiff has not served Mr. Sauceda. ECF No. 13 at 3.

20   Federal Rule of Civil Procedure 4(m) provides:


     ORDER GRANTING DEFENDANT MARIO SAUCEDA’S
     MOTION TO DISMISS ~ 1
 1         If a defendant is not served within 90 days after the complaint is filed, the
           court—on motion or on its own after notice to the plaintiff—must dismiss
 2         the action without prejudice against that defendant or order that service be
           made within a specified time. But if the plaintiff shows good cause for the
 3         failure, the court must extend the time for service for an appropriate period.

 4   Plaintiff Nathan J. Huelle filed the “Amended Complaint” on March 5, 2018.

 5   Huelle twice moved for an extension of time to serve the named defendants. The

 6   Court granted both requests, extending the deadline for serving the defendants to

 7   October 29, 2018. ECF Nos. 5; 7. Sauceda filed the Motion to Dismiss for Lack

 8   of Service (ECF No. 13) on November 8, 2018. Huelle has not filed a Response,

 9   nor is there any indication that Sauceda was ever served. Because Huelle has not

10   complied with the last order and has not responded to Sauceda’s Motion to Dismiss

11   (ECF No. 13), the Court will dismiss the action against Sauceda without prejudice.

12         IT IS HEREBY ORDERED:

13         Defendant Mario Saucedo’s Motion to Dismiss (ECF No. 13) is

14   GRANTED.

15         The District Court Executive is hereby directed to enter this Order, furnish a

16   copy to Plaintiff at his last known address, and adjust the docket accordingly.

17         DATED January 4, 2019.

18

19
                                     THOMAS O. RICE
20                            Chief United States District Judge


     ORDER GRANTING DEFENDANT MARIO SAUCEDA’S
     MOTION TO DISMISS ~ 2
